PER CURIAM.
Neither the fact that the brokerage firm participated in, rather than initiated, the extensive discovery for more than one year after the Florida Supreme Court decided Oppenheimer & Co. v. Young, 475 So.2d 221 (Fla.1985), nor the fact that one count of the plaintiffs’ complaint was not subject to arbitration and would have thus supported some limited pretrial discovery, serves to distinguish this case from Puchner v. Drexel Burnham Lambert, Inc., 498 So.2d 550 (Fla. 3d DCA 1986), and the belated order compelling arbitration is, accordingly,
Reversed.